Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment of the claims, filed on 12/16/2021, in response to the rejection of claims 1-20 from the non-final office action, mailed on 09/16/2021, by amending claims 1, 2, 14, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “wherein the heater plate forces all gas introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate” of Claim 1;
The “forces all gas introduced into the inner volume to flow around the heater plate…” is a functional result caused by use of a plate. Because when a plate is provide in a gas flow path, the gas intrinsically flows around surfaces of the plate. Consequently, when a prior art teaches a plate in a gas flow path, it is sufficient to meet the limitation.

(2) In regards to the “wherein the holder is formed of an electrically conductive material having a thermal conductivity less than about 30 W/m·K” of claim 3,
The claim defines a material property, so it is determined by depending what material is used for each of the holder and the gas distribution plate.

Consequently, when an apparatus of a prior art teaches the applicants’ materials for the holder, the material will be considered to have same property.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 2 recites the “wherein all gases introduced into the inner volume flow radially outward of the central shaft”. There is insufficient antecedent basis for the limitation in the claim.
The limitation will be examined inclusive of “wherein the all gases introduced into the inner volume flow radially outward of the central shaft”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20040118519, hereafter ‘519) in view of White et al. (US 20050183827, hereafter ‘827) and Faguet (US 20080241377 A1, hereafter ‘377).
Regarding to Claim 1, ‘519 teaches:
Apparatus for distributing gases (abstract, note Fig. 4 shows plural gas flow passages in a plate, which form a shower shape gas distribution, the claimed “A showerhead assembly”);
A gas distribution plate 438 ([0022], the claimed “comprising: a gas distribution plate having a plurality of apertures”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024], the claimed “a top plate having a central opening disposed opposite the gas distribution plate”);
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462, further, the wall intrinsically has a wall thickness (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and coupled to the top plate, wherein the wall has a thickness”);
Fig. 4 clearly shows an inner volume defined by the gas distribution plate 438, the mounting plate 426, and the vertically standing wall portion coupled to edge of the gas distribution plate 438. Further note in ‘519, the inner volume is defined as the same 
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all the cleaning gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the plate forces all gas introduced into the inner volume to flow around the plate from an upper surface of the plate, to a radially outermost sidewall of the plate, then between a lower surface of the plate and the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the wall has a thickness between about 0.015 inches and about 0.2 inches,
(1B) and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, wherein the heater plate includes a heater configured to heat the gas distribution plate, and wherein the heater plate forces all gas introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate.

‘827 is analogous art in the field of showerhead (title). ‘827 teaches making the hanger thin enough so that it has the desired low thermal conductivity. We recommend fabricating the hanger 70 of an aluminum sheet having a thickness of 3 mm or less, preferably 1 mm or less (Fig. 6, [0078], note 1 mm is 0.039 inch).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a wall thickness less than 1 mm, for instance, between about 0.015 inches and about 0.2 inches, as the wall thickness of ‘519 (this combination reads into the limitation of 1A), for the purpose of interposing a maximized a high thermal impedance, as taught by ‘827, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added plural heating elements, to the intermediate gas distribution plate of ‘519, which is the shield 475 and the blocker plate 436 (this combination reads into the limitation of 1B), for the purpose of providing a temperature sufficient to pyrolize one or more constituents of the film forming composition, and/or preventing condensation which may or may not cause film formation on surfaces of the gas distribution system and reduce the accumulation of residue.

Regarding to Claim 2,
Emphasized again, as shown in Fig. of ‘519, all the cleaning supplied to the inner volume, which is the same inner volume of the applicants, flow radially outward of the central gas delivery tube 410 (the claimed “wherein all gases introduced into the inner volume flow radially outward of the central shaft”).

Regarding to Claim 3,

Further, ‘827 teaches Such thermal impedance can be maximized by making the hanger very thin or by fabricating the hanger of a material having a low thermal conductivity such as stainless steel, which has a lower thermal conductivity than most other electrical conductors suitable for use inside a plasma chamber ([0078]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the hanger wall portion of ‘519 with stainless steel, for the purpose of maximizing thermal impedance, as taught by ‘827, and/or for its suitability as the hanger material with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07 (this reads into the claimed “wherein the holder is formed of an electrically conductive material having a thermal conductivity less than about 30 W/m·K”, see the claim interpretation above).

Regarding to Claim 4, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);

The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 teaches a substrate support, but is silent about a temperature controlled support, however, the temperature controlled support is commonly known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232” of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater for the purpose of temperature control of the substrate, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate having a plurality of apertures and disposed in an upper portion of the interior volume opposite the substrate support”);
Fig. 4 clearly shows an inner volume defined by the gas distribution plate 438 and the mounting plate 426 (the claimed “wherein the top plate and the gas distribution plate at least partially define an inner volume of a showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a  wherein the plate is disposed between and spaced apart from the gas distribution plate and the top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the plate, around the plate along an outermost sidewall of the plate, and beneath the plate into the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through a central opening of the top plate and having a second heater, wherein the heater plate is disposed between and spaced apart from the gas distribution plate and the top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the heater plate, around the heater plate along an outermost sidewall of the heater plate, and beneath the heater plate into the gas distribution plate.

The teaching of the “heater” was discussed in the limitation of 1B of the claim 1 rejection above with ‘377, therefore, it is rejected for substantially the same reason.

Regarding to Claim 6,
Fig. 4 of ‘519 shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “further comprising: a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas 

Regarding to Claim 8,
‘519 further teaches the mounting plate 426 is fabricated from a conductive material, such as aluminum. An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “further comprising: a radio frequency (RF) power source electrically coupled to the top plate to deliver RF energy to the substrate processing chamber, wherein the top plate is formed of an electrically conductive material”).

Regarding to Claim 10,
Claim 10 is rejected for substantially the same reason as the claim 2 rejection above.

Regarding to Claim 14,
As discussed in the claims 1 and 4 rejection above, the shield 475 and the blocker plate 436 of ‘519, together, is a heater plate, therefore, a lower surface of the heater plate is entirely exposed to the gas distribution plate 438 (the claimed “wherein the lower surface of the heater plate is entirely exposed to the gas distribution plate”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 4 rejection above, further in view of Hsu et al. (US 20150111394, hereafter ‘394).
Regarding to Claim 5,
‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein a lower surface of the top plate includes a tapered portion that extends upward and radially inward from an outer edge of the top plate towards an inner edge of the top plate, and wherein the lower surface includes a horizontal portion that extends horizontally outward from the outer edge to an outer surface of the interior volume.

‘394 is analogous art in the field of substrate processing (abstract). Fig. 1 of ‘394 shows the lid 170 has a tapered portion and horizontal portion.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed a tapered portion on the mounting plate of ‘519, for the purpose of improving gas dispersion from a center to an edge.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 6 rejection above, further in view of Lubomirsky et al. (US 20140209027, hereafter ‘027).

‘519 further teaches isolator 440 ([0022], the claimed “further comprising: an isolator ring disposed about the gas distribution plate”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: and a washer ring disposed between the holder and the isolator ring to support the holder.
Claim 9: further comprising: an RF gasket disposed between the flange extending radially outwardly and the top plate to facilitate coupling of RF energy from the top plate, through the holder, and into the gas distribution plate.

‘027 is analogous art in the field of showerhead (title). ‘027 teaches the RF gaskets 108, 126 facilitate conductivity of RF power from, for example, an RF source to the body 102 and the clamp 110. For example, RF power may be provided from an RF power supply to a component coupled to the body 102 and in contact with one or more RF gaskets (e.g., RF gasket 126) ([0015]), and the clamp 110 facilitates coupling the gas distribution plate 104 to the body 102 ([0019]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted clamp ring and RF gasket, between the mounting plate and the hanger wall portion of ‘519, for the purpose .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 6 rejection above, further in view of Tsuei et al. (US 20040050492, hereafter ‘492).
Regarding to Claim 11,
Fig. 4 of ‘519 shows the mounting plate sits on atop flange of the hanger wall portion (the claimed “wherein the top plate, sits atop the flange extending radially outwardly of the holder”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the top plate includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outwardly of the holder.

‘492 is analogous art in the field of processing chamber (title). ‘492 teaches the recesses 440 are designed to reduce the contact area between the gas box 50 and the flange portion 422, thereby minimizing heat transfer from the gas distribution plate 411 to the gas box 50 (Fig. 4B, [0031]).

.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 4 rejection above, further in view of Or et al. (US 6364949, hereafter ‘949).
Regarding to Claim 12,
Fig. 4 of ‘519 shows a chamber wall portion is coupled to the isolator 440 (the claimed “further comprising: a lid plate disposed atop walls of the chamber body and configured to couple a chamber lid to the chamber body; and an isolator ring having a body, a first extending portion extending radially outwardly from an upper portion of the body and disposed atop a portion of the lid plate, and a second portion, wherein the second portion is adjacent the gas distribution plate”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: and a second portion extending radially inwardly from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate, and wherein a gap is disposed between the gas distribution plate and the second portion to accommodate thermal expansion of the gas distribution plate.

‘949 is analogous art in the field of CVD chamber (title). ‘949 teaches the isolator ring 152 generally includes an upper lip 238, a lower inner lip 239 (Figs. 8 and 11, lines 17-18 of col. 9), and a first gap 177 is formed between the isolator and the gas delivery assembly (lines 14-16 of col. 11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the isolator of ‘519 to have a lip on a lower body and gap between the isolator and the and a gas distribution plate, for the purpose of minimizing the amount of diffusion of material into the gap which can result in the formation of conducting surfaces on the chamber components while also preventing arcing in the event that conducting surfaces are formed. Note, once a gap is provided, the gap is clearly capable of accommodating thermal expansion of the gas distribution plate.

Regarding to Claim 13,
As discussed in the claim 12 rejection above, a gap is provided. Further, the gas distribution plate 438 intrinsically experiences various thermal expansion at different temperatures, thus the gap is obviously changed depending on the temperature variation (this teaches all the limitations of claim 13, except the dimensions, in other words, it teaches the claimed “wherein the gap is between when the gas distribution plate is at maximum thermal expansion and when the gas distribution plate is at room temperature”, except the “about 0.4 inches” and “about 0.08 inches”).

‘949 further teaches an optimal gap is about 0.4 inches. However, more generally, the gap size is determined according to a particular application (lines 20-22 of col. 11, note the “gap size is determined according to a particular application” means the gap size is a result effective parameter, thus it is a variable control parameter depending on a particular application).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have be configured the gap, to be variable in a range from 0.04 to 0.08 inches depending on thermal expansion of the component at different temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 in view of ‘377 and ‘027.
Regarding to Claim 15, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024]), and the mounting plate 426 is fabricated from a conductive 
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 teaches a substrate support, but is silent about a temperature controlled support, however, the temperature controlled support is commonly known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232” of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater for the purpose of temperature control of the substrate, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate disposed in an upper portion of the interior volume opposite the substrate support”);
Fig. 4 clearly shows an inner volume defined by the gas distribution plate 438 and the mounting plate 426 (the claimed “wherein the top plate and the gas distribution plate at least partially define an inner volume of a showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a apparatus, and disposed between and spaced apart from the gas distribution plate and 
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the electrically conductive top plate”);
An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 15: (15A) a heating apparatus having a second heater and disposed between and spaced apart from the gas distribution plate and the electrically conductive top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the heating apparatus, around the heating apparatus along an uppermost surface and an outermost sidewall of the heating apparatus, and beneath the heating apparatus into the gas distribution plate,
(15B) wherein the top plate includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outward of the holder, 
(15C) and an RF gasket disposed between the flange extending radially outwardly and the electrically conductive top plate to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate.

The teaching of the “heater” apparatus of the limitation of 15A was discussed in the limitation of 1B of the claim 1 rejection above with ‘377, therefore, it is rejected for substantially the same reason.
The teaching of the limitation of 15B was discussed in the claim 11 rejection above with ‘492, therefore, it is rejected for substantially the same reason.
The teaching of the limitation of 15C was discussed in the claim 9 rejection above with ‘027, therefore, it is rejected for substantially the same reason.

Regarding to Claim 16,
As discussed in the claims 4 and 14 rejection above, the pedestal has embedded heater (note it is well-known in the art that the embedded heater in the substrate support is a resistive heater element), and ‘377 teaches the one or more heating elements comprise a resistive heating element, Further, a heater intrinsically has a heating zone to be heated (the claimed “wherein the first heater includes one or more first resistive heater elements or one or more first heating lamps, and wherein the 

Regarding to Claim 18,
Claim 18 is rejected for substantially the same reason as the claim 2 rejection above.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377 and ‘027, as being applied to Claim 15 rejection above, further in view of ‘827.
Regarding to Claims 17 and 20,
Claims 17 and 20 are rejected for substantially the same reason as the limitation 1A of claim 1 rejection and also the claim 3 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377 and ‘027, as being applied to Claim 15 rejection above, further in view of ‘492.
Regarding to Claim 19,
Claim 19 is rejected for substantially the same reason as the claim 7 rejection above.

Response to Arguments
Applicants’ arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claims 1, 4 and 1, the applicants argue that the shield 475 of ‘519 allows processing gases introduced into the alleged inner volume of '519 to flow through the shield 475, through the blocker plate 436, and through the gas distribution plate 438. The shield 475 does not allow the processing gases to flow around the shield 475. Thus, '519 fails to teach or suggest wherein the heater plate forces all gases introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate, see the bottom bridging paragraph of pages 7-8.
This argument is found not persuasive.
The examiner maintains ‘519 clearly teach the feature.
First, the applicants’ flow passage in the inner volume is a flow passage between the top plate and central shaft, a flow passage between the top plate and the heater plate, and a flow passage between the holder and the heater plate, thus, the gases introduced into the inner volume only indicates the gases in the applicants’ flow passage, thus the disclosure that all the cleaning gases of ‘519 introduced into the same inner volume as the applicants, flow around the heater plate, is sufficient to meet the claim requirement.
Second, emphasized again, the applicants’ claim recites a flow passage structure around the heater plate, which is the flow passage between the top plate and central shaft, a flow passage between the top plate and the heater plate, and a flow passage between the holder and the heater plate. Therefore, when an apparatus of a prior art teaches the same flow structure, it is sufficient to meet the claim requirement, 
Third, in ‘519, either flowing a process gas into the first pathway, which is inside the shield plate or flowing a cleaning gas into the second pathway, which is around the shield plate, or flowing both gases into either pathway, is merely different operations of the apparatus. This means flowing a process gas into the second pathway, flowing a cleaning gas into the first pathway, or flowing both gases into the rest pathway is clearly capable in ‘519, because it does not change the flow structure itself.

The applicants further argue that claim 2 is amended to recite wherein all gases introduced into the inner volume flow radially outward of the central shaft. '519 fails to teach or suggest these features. Instead, '519 teaches gas delivery tube 410 for flowing processing gases through a central opening of the gas delivery tube 410 into the inner volume of '519, see the 2nd paragraph of page 8.
This argument is found not persuasive.
Emphasized again, the applicants’ claim recites a flow passage structure around the heater plate, which is the flow passage between the top plate and central shaft, a flow passage between the top plate and the heater plate, and a flow passage between the holder and the heater plate. Therefore, when an apparatus of a prior art teaches the flow passage structure around the heater plate, it is sufficient to meet the claim requirement, regardless of existence of another flow passage inside the heater plate.

The applicants further argue that claim 14 is amended to recite wherein the lower surface of the heater plate is entirely exposed to the gas distribution plate. '519 fails to teach or suggest these features. Instead, '519 teaches blocker plate 436 disposed between the shield 475 and the gas distribution plate 438 (see '519 at Figure 4). As such, the lower surface of the shield 475 Is not entirely exposed to the gas distribution plate 438, see the 3rd paragraph of page 8.
This argument is found not persuasive.
As discussed in the claim 1 rejection above, both shield 475 and blocker plate 436 corresponds to the heater plate, because heater is added to both plate. Further, they are connected each other, thus they are thermally connected. Consequently, the lower surface of the heater plate is entirely exposed to the gas distribution plate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718